﻿The
heroic people of Venezuela and its revolutionary
Government greet all peoples and all Governments of
the world represented in the General Assembly of the
United Nations.
I must begin by underlining the intense activity
that Venezuela has undertaken within the framework of
the agenda of the United Nations this year of 2002. For
that reason, we made the effort to come here to this
most timely session of the General Assembly.
Venezuela began the year by assuming in January
the presidency of the Group of 77 and China. We
coordinated and managed that very important group of
countries of the world, primarily the countries of the
third world. First, we coordinated the preparations,
documents, agreements and dialogues leading up to the
Monterrey Summit, where we attended, speaking on
behalf of the countries of the South and especially on
behalf of the countries of the Group of 77 and China.
Venezuela then continued that effort by coordinating
our Group in preparation for the important
Johannesburg Summit on Sustainable Development,
held a few days ago. The discussions at the
Johannesburg Summit are still fresh in our minds.
This year, the Bolivarian Republic of Venezuela
also held the presidency of the Group of 15, another
important group of developing countries fighting for
greater scope in the political, economic and social
domains.
Finally, Venezuela has had a very intense agenda
at the United Nations during this year of 2002, and in
the remaining months we wish to finish the year with
an even greater intensity, making proposals,
coordinating actions and seeking decisions to complete
and contribute our modest effort in the search for the
solutions, goals and objectives set out in this Hall
during the historic Millennium Summit of 2000.
Thus we come once again to this Hall to ensure
that the world hears the voice of millions of men,
women and children who fight daily for their life and
dignity by striving towards justice in the homeland of
SimÛn Bolvar.
To begin, I would say that this session of the
General Assembly is meeting amidst the suffering and
2

mourning afflicting the people of the United States, the
people and city of New York and all peoples of the
world, on this first anniversary of the heinous acts of
11 September. The Bolivarian Republic of Venezuela,
from the soul of its heroic people and from the heart of
its revolutionary and democratic Government, prays to
God our Lord for the eternal peace of the victims of
those horrible events. It also reiterates its sentiments of
solidarity and condolences to their families. It affirms
its condemnation of those who planned and carried out
those terrorist actions. We also offer our efforts in the
fight against the scourge of terrorism in the world in its
most diverse facets and manifestations. However, at the
same time, Venezuela stresses the necessity of
recognizing the complexity of the alarming situation in
the world today. The direct condemnation of terrorism
must necessarily be accompanied  for ethical and
moral reasons  by an equally forceful condemnation
of the causes and processes that have transformed the
world into an infinite sum of marginalized individuals
and a reign of injustice, inequality and poverty. It is
written in the Bible, which contains God's words, that
the only path to peace is justice.
The resolute repudiation of terrorism must also be
accompanied by an unreserved political resolve on the
part of the leaders of the world to acknowledge, for
example, that today's international economic system
fuels a process in which the perverse doctrine of
unbridled neoliberalism leads to greater poverty,
inequality and despair among the poor peoples of our
earth.
For example, 17 people die of hunger every
minute in the world. If we were to fulfil all the
commitments undertaken to combat poverty, it would
take us 130 years to eradicate it from the planet,
according to figures cited in the most recent report of
the United Nations Development Programme.
The condemnation of terrorism must go hand in
hand with a decision-making process that will make it
possible to make greater headway in the war  the
war, I stress  against poverty. For that reason,
Venezuela has consistently advocated  first at
Monterrey and then, more recently, at Johannesburg 
that an international humanitarian fund should be
created whose resources might come, for example,
from a percentage of global military expenditure. It
could be funded by a percentage of the immense
resources, those billions and billions of dollars, that
we, the developing countries, the poor countries,
annually transfer to the developed world through the
perverse mechanism of external debt  or eternal debt,
I should say.
I am sure that the countries of Africa and Asia
can tell the same story as we in Latin America do. In
the last 20 years of the twentieth century, Latin
America paid off more than twice the amount of its
external debt. But now it turns out that we owe more
than when we began this whole perverse process.
It seems only fair to me that, given the situation
that faces the world and the bleak path that we are
following, this issue must be debated. Why not transfer
a portion of this eternal debt' to an international
humanitarian fund  a fund that could also be
financed by monies confiscated from drug traffickers,
who do so much harm in the world, and from corrupt
individuals who have walked off with billions of
dollars from poor countries.
Venezuela has a list that it will provide to the
police forces of the world. It will assist them in getting
back billions of dollars and in transferring them to an
international fund. Such a fund could also be financed
through a tax that could be levied, quite justly, on
major speculative capital transactions. There could be
other possible sources as well; of course, this would
require a very high-level political decision at the global
level.
Today, faced with the world's tragedy, Venezuela
insists on this idea, and we ask the United Nations to
engage in a debate on this issue. In Johannesburg, for
example, I recall that we began very interesting
discussions in a number of round table meetings in
which Venezuela participated. We discussed this topic,
and I was very gratified to see a consensus emerge
among the heads of State and Government present
there. I was very pleased with the support expressed for
that idea by the President of brotherly Brazil, Fernando
Henrique Cardoso, who, during the Johannesburg
round tables, commented on the need to create
instruments such as this, given that today's
international financial agencies are not adequately
equipped to combat poverty  a scourge that besets all
of humankind.
President Cardoso referred to the Marshall Plan,
which was put into effect to assist Europe in the post-
war period. I think that today we would need hundreds
of Marshall Plans around the world to save the
countries of the third word from hell and from death.
3

But just as we condemn global terrorism and its
causes, I have come to the Assembly also on behalf of
the valiant people of the Bolivarian Republic to
denounce out loud other kinds of terrorism and other
kinds of causes. In Venezuela, we have seen the
beginning of a process of planned, systematic
terrorism, which erupted in violence and blood also on
the eleventh  11 April, not 11 September  this year,
that is, five months ago. On that day, a fascist putsch
overthrew the legitimate Government that I am
privileged to head, and installed, for an extremely brief
period, a dictatorship that filled with fear the streets,
cities and villages of our beloved Venezuela.
What were the causes of that bloody terrorist
coup d'état, which resulted in the loss of dozens of
human lives and wounded hundreds of people, who are
still recovering from their very serious injuries? Quite
simply, what we had was a democratic Government 
a legitimate Government elected by the people; a
Government that has committed itself to revolutionary
democracy and to political, economic and social
change; a Government that has very resolutely and very
seriously undertaken to put into effect the principles of
the United Nations; a Government that has undertaken
the task of carrying out social actions that will
transform society in order to bring justice and equality
to our people; a Government that has doubled the
budget for education in less than three years; a
Government that has doubled the health-care budget; a
Government that has reduced by 10 per cent infant
malnutrition; a Government that has increased by 10
per cent its people's access to drinking water; a
Government that has reduced infant mortality from 21
per 1,000 to 17 per 1,000; a Government that has
increased by 30 per cent children and adolescents'
access to free and compulsory public education. This is
a Government that has had to deal with the wild
neoliberal privatization of health and education, a
Government that began by reducing poverty and
marginalization in a country that is full of wealth but
has been governed by senseless elitists who were
completely insensitive to people's needs. A
Government such as this was overthrown by a fascist
alliance among privileged sectors, factions instigating a
coup d'état using media terror.
There is an issue in today's world that needs to be
discussed in the world but few dare to do so; I would
like to be bold enough to discuss it. This issue is the
use of mass media in the world. Venezuela is a good
case to be studied. Mass media, exploiting the freedom
of expression and the freedom of the press, supported
the putsch and manipulated society. The most appalling
thing was that, when the people reacted against the
dictatorship, the popular reaction was silenced and
broadcasting was stopped and nobody knew what was
happening in Venezuela. I think this is a special case of
ethics in media communications that deserves to be
studied.
A little while ago, a great intellectual and Latin
American writer, the Uruguayan Eduardo Galeano,
author of Open Veins of Latin America spoke of the
question of mass media around the world and said this
great truth: Never have so few deceived so many.' We
need to tackle this with courage as we face the
beginning of this century. The elitist perpetrators of the
putsch used the mass media and think they can
continue to use them. They used police terrorism and
military terrorism and achieved a very powerful
alliance that was successful in overthrowing the
Government and succeeded in taking me prisoner and
keeping me incommunicado for many hours on a
Caribbean island. This fascist coup eliminated the
Congress, overthrew all laws and all public branches of
authority and did away with the judicial branch. It
seized mayors and members of Parliament elected by
the population. However, in spite of all of this, they
could not oppress us. Within a few hours, something
happened in Venezuela that has scarcely ever happened
in any country or nation. People began to rush out into
the streets, without weapons, with only the weapons of
their courage and their hearts and with the Bolivarian
Constitution in their hands. Millions of men and
women and young people went out into the streets,
clamouring for respect for their dignity and  miracle
of miracles  in less than forty-eight hours, the
Government along with patriotic soldiers overthrew the
dictatorship, restored the Constitution, rescued the
President who had been abducted and restored
democracy to Venezuela. This was a miracle. Only a
people that is united can achieve this. Only a people
that is conscious and active can sweep away such
fascist and terrorist assaults. This was the first time
that this was ever seen in any nation for a very long
time.
Mine is a people that has regained its libertarian
essence and its liberating essence. A people that, since
the time of SimÛn Bolvar hardly two hundred years
ago, has worked together with Colombia, Ecuador,
4

Peru, Bolivia, Panama to achieve the independence of
half of the continent of the Americas. This is the
Venezuelan people for whom I, once again, reaffirm
my undying love and devotion for their courage and
dignity.
And here, from this rostrum, on behalf of this
people, I offer my sincere and warm thanks for all the
gestures of solidarity that we received from here, from
the United Nations, from the Organization of American
States, from Governments and above all, from many
countries of the Americas. Messages came also from
Asia, Europe, Africa and Oceania, because this was a
unique situation at the beginning of this century. This
constitution is a revolutionary peaceloving and
democratic document. It was drafted by the people
itself and is now being defended and promoted by the
people.
In conclusion, following these events we in
Venezuela are aware, we know  I realize that many
people do not yet know  we have experienced
terrorism first hand.
A few days ago a video came out, more proof of
what was being planned in Venezuela. In that video an
international journalist made some revelations, stating
that he was called in the morning on the day of the
coup and that, long before the first person fell dead as a
result of shooting by a number of snipers  there were
some foreigners among them  the coup perpetrators
were already recording a message in which they said
that President Ch·vez had ordered people to be killed
and that there had been six deaths. Well before the
firing and the massacre of defenceless people began,
they had already recorded this message.
Ultimately, fortunately, the military and civilian
reaction was very rapid, because the terror that had
been planned against the Venezuelan people on a
massive scale would have meant that terrorist practices
would be applied against anything that was popular or
democratic in Venezuela. They expected to repeal the
Constitution. But, of course, it was restored within
forty-eight hours because of the peaceful democratic
revolution brought about by the people.
We are grateful for the international community's
unequivocal condemnation of the coup d'état  the
nightmare  that we experienced for some days in
Venezuela. And we reaffirm that our Government, in
which Venezuelans have placed their confidence in a
number of successive democratic processes, will not
engage in a witch hunt, or carrying out summary trials
or executions. As the people say  there is a song they
sing in the streets: He's back, he's back, he's back.'
With strict adherence to our humanitarian and
Bolivarian tradition and upholding our national
Constitution, we came back with our Constitution in
our hands on the popular tide that swept the legitimate
Government back, along with the Constitution, and put
an end to the terrorists, the coup d'état and its
perpetrators. For the first time in Venezuela's history,
victory in a political conflict  and bear in mind that
this was the overthrow of a dictatorship  meant that
the Government that returned respected those who had
been defeated.
We have now engaged in a major national
dialogue, a national debate. In this we have also
requested the help of the United Nations through the
United Nations Development Programme (UNDP) and
asked for support from representatives of the
Organization of American States. We have also
requested support from the Carter Center headed by
former President Jimmy Carter.
We are grateful for their support and we reaffirm
that Venezuela will continue to be guided by God and
by the hand of its people, with the Bolivarian
Constitution in its grasp. In doing so we will be joining
the world to contribute to seek out alternatives to the
economic models that have unleashed hunger and
misery upon the world. We will continue to make our
modest contribution, backed by the efforts of millions.
We will continue to make a supreme effort to change
the world and to make it viable so that, as soon as
possible in the twenty-first century, justice will be
achieved. For, as the word of God has asserted for
thousands of years, justice is absolutely the only path
to genuine peace.




